Citation Nr: 1008060	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for external and 
internal hemorrhoids.

2.  Entitlement to service connection for inflammatory bowel 
disease with ulcerative colitis.  

3.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1951 to July 1953.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In September 2009, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims of service connection for inflammatory bowel 
disease with ulcerative colitis and for an increased rating 
for bilateral hearing loss are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

On the record at the September 2009 hearing as well as in a 
September 2009 written communication, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal seeking a compensable rating for external 
and internal hemorrhoids; there are no questions of fact or 
law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter of the rating for external and internal 
hemorrhoids.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the September 4, 2009 hearing before the undersigned the 
Veteran indicated (as the transcript of the hearing shows) 
that he was withdrawing his appeal in the matter of the 
rating for external and internal hemorrhoids.  Moreover, at 
the hearing, he executed and submitted a written statement 
withdrawing his appeal in the matter of the rating for 
hemorrhoids.  

The appellant has withdrawn his appeal in the matter of the 
rating for external and internal hemorrhoids.  Hence, there 
remains no allegation of error of fact or law as to such 
issue for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review an appeal in this 
matter, and it must be dismissed.


ORDER

The appeal seeking a compensable rating for external and 
internal hemorrhoids is dismissed.




REMAND

The Veteran's service treatment records (STRs) show that, in 
connection with an admission for treatment for hemorrhoids in 
November 1951, he reported occasional bloody stool, 
epigastric pain and vomiting after meals.  A May 2006 
statement from his private physician, J.A.D., M.D.S.C, notes 
the Veteran's history of crampy abdominal pain and bloody 
watery diarrhea in service (and persisting after discharge 
until ulcerative colitis was diagnosed in 1958, five years 
after discharge), and opined that it is "certainly likely 
that his inflammatory bowel disease was present during his 
military service time aggravated by the stress of being 
actively involved in the Korean War."  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the U.S. 
Court of Appeals for Veterans Claims (Court) addressed the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or medical opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.

As the record shows epigastric complaints in service, lay 
evidence of continued symptoms after discharge, and evidence 
of an association between symptoms in service and the current 
disability, the "low threshold" standard in McLendon as to 
when an examination is necessary is met.  The RO scheduled 
the Veteran for a VA examination to determine the nature and 
etiology of his gastrointestinal disability in March 2009.  
He failed to report for this examination, but has testified 
that he was not properly notified of the examination.  See 
September 2009 hearing transcript, page 5.  Given that the 
information such examination would provide would be critical, 
and the Veteran's explanation, the Board finds that there is 
good cause to reschedule the examination.   
The Veteran's most recent VA examination to assess his 
hearing loss disability was in January 2007.  At the 
September 2009 hearing, he testified that the hearing loss 
has increased in severity in the interim.  When a Veteran 
indicates that his disability has increased since his last VA 
examination, a reexamination should be scheduled.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding 
an examination necessary where a Veteran alleged worsening, 
and the most recent VA examination was two years prior).  
Accordingly, a contemporaneous examination to evaluate the 
Veteran's hearing loss is necessary.

Furthermore, VA requested copies of records from the 
Veteran's private physicians, including from Dr. J.A.D.(who 
provided a statement in support of the Veteran's claim).  The 
record does not show a response from Dr. J.A.D.  Notably, the 
November 2007 request for records was addressed to an address 
different from the one listed on the letterhead of Dr. 
J.A.D.'s May 2006 statement.  Further development for the 
records is necessary.  The record also reflects that the 
Veteran receives ongoing VA treatment.  Any unassociated 
records of treatment the Veteran received for inflammatory 
bowel disease with ulcerative colitis or hearing loss may 
contain information pertinent to his claims, and must be 
secured.  

The Veteran is advised under 38 C.F.R. § 3.655 failure to 
report for an examination scheduled in connection with a 
claim for increase will result in the claim being denied.  
Under 38 C.F.R. § 3.158 where evidence (to include releases 
to secure evidence) requested in connection with an original 
claim is not received within a year of the request, the claim 
is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the providers of any and all 
treatment and evaluations he has received 
for inflammatory bowel disease with 
ulcerative colitis since his discharge 
from service and for bilateral hearing 
loss since his January 2007 VA 
examination, to clarify the current 
mailing address for Dr. J.A.D., and to 
provide any releases necessary for VA to 
secure records of any such private 
treatment.  [The Board notes that the 
Veteran has reported that some of the 
physicians who have treated him are 
deceased, and that their records would be 
unavailable.  This request is for records 
of providers whose records have not been 
lost or destroyed (to specifically include 
records from Dr. J.A.D.).  The RO should 
secure copies of complete clinical records 
from all identified sources (and 
specifically any pertinent VA records 
outstanding).  If any private provider 
does not respond to the RO's request for 
records, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that such 
records are received.  

2.  Thereafter, the RO should arrange for 
the Veteran to be examined by an 
appropriate physician to determine whether 
his inflammatory bowel disease with 
ulcerative colitis is related to his 
service, and specifically to the 
gastrointestinal complaints noted therein.  
The Veteran's claims folder (to include 
this remand) must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion responding to the following:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's inflammatory bowel disease with 
ulcerative colitis is related to his 
complaints in service?

The examiner must explain the rationale 
for the opinion.  If it disagrees with 
that offered by Dr. J.A.D. in May 2006, 
the examiner must explain the rationale 
for the disagreement (with citation to 
supporting factual evidence, if possible).

3.  The RO should arrange for a VA 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss.  The report of examination 
should include comment on the nature and 
degree of occupational and everyday 
activity functional impairment that would 
be expected given the level of hearing 
loss shown.

4.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


